Judgment, Supreme Court, New York County (Murray Mogel, J., at Mapp, Wade and Huntley hearings; Nicholas Figueroa, J., at trial and sentence), rendered May 13, 1992, convicting defendant, after a jury trial, of robbery in the first degree, attempted robbery in the first degree, robbery in the second degree, and attempted robbery in the second degree, and sentencing him, as a violent felony offender, to concurrent terms of 9 to 18 years on the first degree robbery count, 6 to 12 years on the first degree attempted robbery and second degree robbery counts, and 3 Vz to 7 years on the second degree attempted robbery count, unanimously affirmed.
Contrary to defendant’s contentions, the court properly denied defendant’s request for a missing witness charge since the People, after diligent efforts, were unable to locate one of the two complainants (People v Gonzalez, 68 NY2d 424, 428). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.